        Case 1:19-cv-08076-RA-BCM Document 137 Filed 09/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    9/29/20
    EFCG, INC.,
                   Plaintiff,                             19-CV-8076 (RA) (BCM)
          -against-                                       ORDER
    AEC ADVISORS, LLC, et al.,
                   Defendants.

BARBARA MOSES, United States Magistrate Judge.

         The Court conducted a discovery videoconference on September 22, 2020. Prior to the

conference, the Court received and reviewed (1) plaintiff's letter-motion to compel discovery from

defendants, dated August 28, 2020 1; (2) defendants' letter-motion regarding plaintiff's

"interference" with its third-party subpoena to TOPIT, dated September 4, 2020 (Dkt. No. 123);

and (3) the opposition and reply letter-briefs in response to the letter-motions (Dkt. Nos. 127, 129,

135, 136), which narrowed at least some of the issues before the Court

         For the reasons stated on the record during the September 22 conference, the letter-motions

are resolved as follows:

         1.       Extension of Discovery Deadlines

                  a.      Depositions shall be completed no later than December 4, 2020.

                  b.      Expert discovery shall be completed no later than January 29, 2021.

                  c.      All discovery shall be completed no later than February 26, 2021.

                  No further extensions will be granted absent compelling circumstances.




1
 Plaintiff's letter-motion was initially filed under temporary seal at Dkt. No. 117, accompanied by
a letter-application for sealing. (Dkt. No. 116.) In accordance with this Court's August 31, 2020
Order granting the sealing application (Dkt. No. 118), plaintiff refiled its letter-motion in
unredacted form, under seal (Dkt. No. 120), and in redacted form, on the public docket. (Dkt. No.
121.)
Case 1:19-cv-08076-RA-BCM Document 137 Filed 09/29/20 Page 2 of 3




2.    Depositions

      In addition to this case, the parties are litigating a case arising out of the same
      underlying events in New York Supreme Court, New York County (the State Court)
      under Index No. 654761/2018 (the State Court Action). Plaintiff EFCG has made a
      motion in the State Court Action for a protective order regarding the deposition of
      Paul Zofnass. In accordance with the parties' agreement, made on the record during
      the September 22 videoconference, they will abide by the decision of the State
      Court as to any Zofnass deposition in this action. Additionally, witnesses whose
      testimony is potentially relevant to both the State Court Action and this action will
      be required to testify only once, the parties having agreed that their testimony (to
      the extent otherwise admissible) can be used in both cases.

3.    TOPIT Subpoena

      No later than September 29, 2020, plaintiff EFCG may move for a protective order
      with respect to documents responsive to the TOPIT subpoena but withheld and
      logged as privileged (see Dkt. No. 136-1) at plaintiff's direction. In addition to its
      motion papers, plaintiff shall submit the withheld documents to chambers by email
      (to Moses_NYSDChambers@nysd.uscourts.gov) and in hard copy, by mail or
      courier, for in camera review. Defendants may submit a brief in opposition to the
      protective order motion no later than October 6, 2020.

4.    Defendants' Production of ESI Required by ¶ 1 of this Court's Order dated
      June 19, 2020 (Dkt. No. 85)

      No later than September 29, 2020, counsel shall arrange and participate in a
      teleconference or videoconference with each party's relevant IT consultant(s) to
      discuss any remaining issues as to the production and/or accessibility of the
      directory and file listings and access logs, including USB logs, LNK files, and
      shellbags, that defendants were ordered to produce on June 19, 2020.

      If the parties are unable to resolve the disputes, they shall file a joint letter, no later
      than October 6, 2020, succinctly stating each party's position as to why the
      production is adequate (or inadequate), and – if production has not yet been
      completed – the date on which it will be completed. If defendants cannot produce
      certain of the requested files because they do not exist, defendants shall make a
      written representation to that effect in the joint letter.

5.    Privilege Logs

      No later than October 6, 2020, each party shall serve revised privilege logs, in
      compliance with Local Civil Rule 26.2.

6.    Defendants' Supplemental Document Production

      No later than September 29, 2020, defendants shall produce the agreed-upon
      supplemental document production for the single remaining ESI term.


                                          2
      Case 1:19-cv-08076-RA-BCM Document 137 Filed 09/29/20 Page 3 of 3




       7.     Defendants' Demand for Inspection (Dkt. No. 129-6)

              During the videoconference, plaintiff confirmed that it has narrowed its claim under
              the Computer Fraud and Abuse Act, see First Am. Compl. (Dkt. No. 43) ¶¶ 28-58,
              94-108, to defendants' alleged unauthorized accessing of, deletion or destruction of
              data from, and/or damage to their EFCG-issued laptops and cellphones.
              Consequently, only Request No. 21 remains relevant. Plaintiff represented, on the
              record, that it had produced all documents responsive to Request No. 21 in its
              possession.

       8.     Defendants' Document Requests (Dkt. No. 129-5)

              In response to defendants' Request No. 2, and to the extent not previously produced,
              plaintiff shall produce all drafts and iterations of its 2016, 2017, and 2018 surveys,
              as well as all communications among and between EFCG personnel with respect to
              the development, modification, editing, or finalization of those three surveys, no
              later than October 6, 2020.

              In response to Request Nos. 7, 21, and 26, and to the extent not previously
              produced, plaintiff shall produce all nonprivileged and responsive documents no
              later than October 6, 2020.

       9.     Defendants' Motion to Seal (Dkt. No. 128)

              Defendants' motion (Dkt. No. 128) to seal their September 8, 2020 letter-brief and
              exhibits (Dkt. No. 129) is DENIED without prejudice to renewal on or before
              October 6, 2020. In any renewed sealing application, defendants should explain
              why the underlying letter and all six of its exhibits should be sealed in toto rather
              than redacted to protect any arguably sensitive material. Dkt. No. 129 will remain
              under seal pending the timely renewal of defendants' sealing motion.

       The Clerk of Court is respectfully directed to close the letter-applications at Dkt. Nos. 117,

120, 121, 123, and 128.


Dated: New York, New York
       September 29, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 3
